Citation Nr: 1339220	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  04-44 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, panic disorder with agoraphobia, and dysthymia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 through December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for PTSD.  A timely appeal as to that issue was perfected by the Veteran.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) during a July 2008 hearing that was held at the RO.  A transcript of this testimony is associated with the claims file.

Over the course of this appeal, the Board has issued a series of remands directing further claims development of the issue on appeal.  The most recent remand was issued in June 2013 and directed further efforts to locate and obtain the Veteran's complete service personnel file; provide the Veteran with notice concerning the current provisions under 38 C.F.R. § 3.304; locate and obtain the Veteran's social security records; locate and obtain any records for VA treatment that were not previously obtained; and, if new records were obtained, to return the claims file to the same VA examiner who performed the prior November 2010 VA examination for review and an addendum opinion providing any updated findings or conclusions.  The Board is satisfied that the directed development has been performed, and is prepared to proceed with its de novo consideration of the matter on appeal.

In the June 2013 remand, and pursuant to Clemons v. Shinseki, 23 Vet. App. 1   (2009), the Board expanded the Veteran's claim to include service connection for all acquired psychiatric disorders shown in the record, and accordingly, recharacterized the issue on appeal to include "an acquired psychiatric disorder, to include PTSD."  As discussed more fully below, the evidence suggests alternative diagnoses of major depressive disorder, panic disorder without agoraphobia, and dysthymia, in addition to potential diagnoses of PTSD.  Accordingly, the Board has expanded the Veteran's claim further to reflect consideration of service connection for those additional psychiatric disabilities.

The Board also notes that, in addition to the paper claims file, a paperless electronic claims file is associated with the claim on the Virtual VA and VBMS systems.  These electronically stored records have been reviewed and considered as part of the evidentiary record.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy and there are no service records or other credible evidence that corroborates the occurrence of any alleged in-service stressors, to include in-service sexual assault.

2.  The Veteran has received current diagnoses of Axis I disorders other than PTSD, to include major depressive disorder, panic disorder with agoraphobia, and dysthymia; however, the evidence does not show that such disorders were manifest within one year from the Veteran's separation from service, or, that such disorders are related in any way to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, panic disorder with agoraphobia, and dysthymia have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, a May 2004 pre-rating letter provided the Veteran with notice as to what information and evidence were needed to substantiate his claim for service connection for PTSD, as well as information as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The Veteran's claim was subsequently adjudicated for the first time in the July 2004 rating decision.

A subsequent September 2006 letter notified the Veteran as to the process by which disability ratings and effective dates are assigned, as well as the type of evidence that impacts those determinations.  After issuance of the September 2006 letter, and opportunity for the Veteran to respond, the Veteran's claim for service connection for PTSD was subsequently readjudicated in an October 2007 Supplemental Statement of the Case.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His service treatment records, service personnel records, VA treatment records, social security records, hearing testimony, and lay assertions have been associated with the record.  A VA examination to assess the nature and etiology of his claimed psychiatric disorder was performed in July 2007.  The findings and conclusions stated in the July 2007 examination report were supplemented by addendum opinions prepared by the VA examiner in November 2010, July 2011, March 2012, and August 2013, following the examiner's review and consideration of additional evidence obtained by VA over the course of development of this appeal.  The July 2007 VA examination and supplemental addendum opinions, along with the other evidence of record, are fully adequate for the purposes of determining the nature, severity, and etiology of the Veteran's claimed psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Concerning the Veteran's service department records, the Board notes that VA has undertaken repeated and exhaustive efforts to secure the Veteran's complete service personnel and service treatment files.  In that regard, the record reflects that initial requests for service treatment and service personnel records resulted in the receipt of some records in July 2001 and May 2004 respectively.  Simultaneously, the aforementioned May 2004 notice letter requested that the Veteran assist VA in locating relevant records, such as the Veteran's complete service department records, by providing VA with any information as to their whereabouts.  Nonetheless, no response pertinent to the Veteran's service department records was received from the Veteran.

In October 2008, the Board remanded this matter for further development, to include efforts to contact the Veteran to obtain specific unit information, location, and dates in connection with his claimed combat stressors during purported service in Beirut.  Consistent with this remand, a letter requesting this information was mailed to the Veteran in December 2008.  Again, no response was received from the Veteran.  Nonetheless, in March 2010, the RO provided information known from the record at that time to the Joint Services Records Research Center (JSRRC) in an effort to corroborate the Veteran's claimed service in Beirut while assigned to the U.S.S. Belknap within the time frame from August through October of 1983.  A response received later that month from JSRRC indicated that although the U.S.S. Belknap was known to have provided support for Marines at Beirut International Airport in Lebanon by firing rounds over enemy target areas, there was no evidence in the ship's records that the Veteran was ever dispatched on land as a member of a multinational peacekeeping force.  JSRRC suggested that information concerning the Veteran's assignments, accomplishments, and medical treatment would be located in his official military personnel file.

In September 2010, the Board declared that service personnel records received to that date did not appear to be complete, and remanded the matter again for further efforts to locate the Veteran's complete official military personnel file.  Once again, VA made request to NPRC for the Veteran's "entire personnel file."  Additional records were received in January 2011.

In December 2011, the Board observed that the service personnel records received to date still appeared to be incomplete.  In that regard, the Board noted that information normally found in the official military personnel file (such as information concerning the Veteran's training, military occupational specialty, dates and locations of the Veteran's assignments, and records pertinent to court martial proceedings against the Veteran which were indicated elsewhere in the record) were still missing.  Accordingly, the Board directed again that VA make another request for the Veteran's service personnel records through official channels.  Additionally, the Board requested that the RO prepare a Memorandum of Unavailability in the event that additional records could not be found.  Accordingly, a renewed request for the Veteran's service personnel records was made in August 2012.  In October 2012, duplicate copies of service personnel records already in the claims file were received.

In June 2013, the Board noted that the record did not show that the RO made specific requests for the specific records delineated in the December 2011 remand.  Moreover, the Board noted, despite the fact that no new or additional records were obtained, the RO did not prepare a Memorandum of Unavailability.  In view of this deficiency, and other required development actions, the Board remanded the matter once again for further efforts to obtain service department records pertinent to the Veteran's in-service trainings, MOS, military assignments, and court martial proceedings.  In July 2013, VA made another request to NPRC for these specifically delineated records.  In a response provided later that month, NPRC provided copies of "all available records."

Indeed, the records received in July 2013 contain records responsive to VA's request.  No indication was given that the records provided were incomplete, nor is there any suggestion that additional service personnel records may be located elsewhere.  As noted above, VA has made multiple requests for additional information concerning his service personnel records to the Veteran; however, no response was provided by the Veteran.  The Board admonishes that VA's duty to assist claimants is not always a "one-way street."  In other words, a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In view of the lengthy and exhaustive efforts outlined above, and given that the service personnel records associated through such efforts appear to be complete, VA is not obliged to undertake further efforts to locate other service department records at this time.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection for Acquired Psychiatric Disorders

In general, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If certain chronic diseases, such as psychoses, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic disease" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  For such disabilities, a claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For PTSD specifically, service connection generally requires medical evidence showing a diagnosis of PTSD; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

In those specific instances where a service connection claim for PTSD is predicated upon the in-service stressor of a personal assault, applicable regulations recognize that personal assault is an extremely personal and sensitive issue and that many incidents are not officially reported.  In such situations, it is not unusual that service records documenting the alleged stressor are unavailable.  This unique characteristic of personal assault cases creates a proof problem with respect to the occurrence of the claimed stressor.  Thus, the Board recognizes that in such cases, evidence from sources other than the veteran's service records may be considered to corroborate the veteran's reported in-service personal assault.  38 C.F.R. § 3.304(f)(5); see also Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

Occasionally, evidence of behavioral changes after the alleged personal assault may be found in the appellate record.  Such evidence is relevant to the issue of the occurrence of an in-service assault, and may also be considered in corroborating the occurrence of an in-service assault.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id. 

For PTSD claims that specifically involve a reported stressor that is related to the veteran's fear of hostile military or terrorist activity, revisions to 38 C.F.R. § 3.304(f), effective July 13, 2010, have eliminated the requirement for corroborating the reported stressor event.  In such cases, the revised regulation requires that: (1) a VA psychiatrist or psychologist, or contract equivalent, must confirm that the reported stressor is adequate to support a diagnosis of PTSD; (2) the reported stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) the veteran's symptoms are related to the reported stressor. Relaxation of Evidentiary Standard for Establishing In-Service Stressors in Claims for Posttraumatic Stress Disorder - 38 C.F.R. § 3.304(f)(3), (VBA)  Fast Letter No. 10-05, at 1 (July 16, 2010) (on file with author).  The Board notes that these revisions are not applicable to claims that arise out of in-service diagnoses of PTSD, or PTSD stressors experienced during combat, internment as a prisoner-of-war, or as a result of a personal assault. 

In cases where the evidence establishes that the veteran was engaged in combat with the enemy or was a prisoner of war (POW), and the claimed stressor is related to combat or POW experiences (in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the veteran's service), the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b).  In such instances, the evidence must also show the other general elements required for service connection for PTSD (i.e., a diagnosis of PTSD and medical evidence establishing a link between current symptoms and the reported combat stressor).

In all cases, when determining whether service connection is warranted for a claimed disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

A.  Factual Background

In support of his claim for service connection for an acquired psychiatric disorder (initially claimed as PTSD specifically), the Veteran has alleged through his claims submissions and multiple lay statements that he currently has PTSD that is attributable to multiple sexual assaults that allegedly occurred during his active duty service, and/or to purported combat service in Beirut, Lebanon in 1983.

A series of statements provided by the Veteran in July 2008 provide graphic accounts of two of the alleged in-service assaults.  Regarding the first alleged assault, which allegedly occurred at his first duty station, the Veteran recounted that he was grabbed in a chokehold before being restrained and assaulted at knifepoint by a group of men before passing out.  Although the Veteran recalled that he subsequently sought treatment from an anonymous Chief Petty Officer Corpsman, he stated that treating personnel were unsympathetic while providing basic treatment consisting of gauze, antibiotics, and Tylenol.  Apparently, the incident was not formally reported.  During his July 2008 Board hearing, the Veteran elaborated that this incident occurred on board the U.S.S. Forrestal.

Concerning the second alleged assault, the Veteran recalled that "at the first base after boot camp," he was attending a "command party" when he became impaired due to alcohol and marijuana and was sexually assaulted by two soldiers who were reportedly brothers.  According to the Veteran, he did not seek treatment until the following morning, at which time he was administered gauze pads and antibiotics.  Once again, although the Veteran stated that he reported the incident to a corpsman, he was allegedly met with an unsympathetic response.

Regarding his purported combat service, the Veteran provided a June 2007 statement in which he asserted that he served as a member of a multinational peacekeeping force in Beirut, Lebanon in 1983.  He elaborated at that time that he was involved in a six hour long standoff against armed Muslims at Beirut International Airport.  During his Board hearing, he appeared to elaborate further that he was treating for a back injury at Carswell Air Force Base in Ft. Worth, Texas and was apart from his unit which was deployed on board the U.S.S. Belknap in the Mediterranean.  According to the Veteran, after his treatment was completed, he traveled "all over the Mediterranean, trying to catch up with the ship" and that he ultimately flew from Souda Bay on Crete to Beirut, into enemy tracer fire.  According to the Veteran, two weeks later, after reaching his duty assignment on the U.S.S. Belknap, he volunteered for a work party going to Beirut International Airport, where he and his detail became trapped.  The Veteran described this occurrence as being "intense" and "really scary" and recalled being at Beirut International Airport for a total of 10 hours.

The service department records associated with the claims file reflects that the Veteran had an eventful in-service psychiatric history.  Somewhat consistent with the Veteran's claims, service personnel records show that the Veteran was assigned to the U.S.S. Forrestal from March 1978 through approximately January 1979, and the U.S.S. Belknap from November 1982 through December 1983.  The Veteran's Enlisted Performance Record indicates constantly fluctuating performance ratings over the course of the Veteran's service.  Overall, however, rating scores seem to range consistently from 3.0 to 4.0 in all performance categories, including professional performance, military behavior, leadership and supervisory ability, military appearance, and adaptability, and more importantly, do not indicate any permanent or prolonged decrease in performance.  The Board acknowledges that a performance evaluation performed in February 1978, early in the Veteran's service, revealed low scores of 2.8 in all categories; however, as noted above, subsequent evaluations performed over the remainder of the Veteran's service indicate performed performance in all categories, with scores ranging from 3.0 to 4.0.  Overall, performance evaluation scores do not indicate decreased work performance that is consistent with the aftermath of a personal assault or the in-service onset of symptoms associated with a psychiatric disorder.

Service treatment records include the Veteran's October 1976 enlistment examination report, which documents that the Veteran expressly denied previous or current history of psychiatric symptoms, to include frequent trouble sleeping; depression or excessive worry; loss of memory or amnesia; nervous trouble of any sort; or periods of unconsciousness.  Nonetheless, subsequent service treatment records document a lengthy history of in-service psychiatric treatment, beginning in May 1977, when the Veteran first complained of nervousness.  Subsequent service treatment records do not indicate further in-service psychiatric treatment until April 1978, when he reported being afraid of working on the flight deck after a recent incident in which he was "blown into safety nets by F-4 exhaust."  Subsequent service treatment records from September 1978 reflect ongoing complaints of fatigue, mild depression, and ongoing fear of working on the flight deck.
 
During a March 1979 physical examination performed during service, the Veteran was noted as having schizoid and paranoid components.  During a psychiatric examination also performed that month the Veteran complained of having recurrent disconnection and inability to maintain complete coherence of time and events.  He also reported having blackouts and that he experienced stress while being on board the ship, but that he felt fine while off the ship or on the beach.  Examining medical staff diagnosed a schizoid personality.

In June 1979, the Veteran was treated for anxiety and depression following a catatonic episode which lasted approximately two hours and of which the Veteran had no recollection.  Upon examination, examining medical staff determined that the Veteran demonstrated schizoid personality with affect changes secondary to depression.  Examining personnel noted that the Veteran's complaints during the interview seemed to center on the Veteran's dislike of the Navy.  At that time, the Veteran was diagnosed with catatonic schizophrenia.

Another evaluation performed that month diagnosed hysterical neurosis, dissociative type manifested by fugue state and amnesia episodes dating as far back as October 1978.  These diagnoses were attributed by examining medical personnel to two prior incidents in which the Veteran was blown off the deck of the U.S.S. Forrestal by jet exhaust and escaped injury by landing on safety nets located alongside the deck surface.  The Veteran continued to report increasing symptoms of demoralization, alienation, and fear of deck work since that event, and reported that he did not wish to serve on board ships anymore.

During a follow-up psychiatric evaluation performed in July 1979, the Veteran reported insomnia, uneasiness, indecisiveness, trouble eating, vomiting, fear, nightmares, excitability, fatigue, moodiness, temper outbursts, and depression.

During psychiatric referral later that month, the Veteran reported having a history of blackout spells since October 1978 and stated that blackout episodes were becoming more frequent.  He reported that he was told that he was hyperventilating during such episodes.  According to the Veteran, his most recent blackout episode occurred while he was doing his laundry, at which time he regained awareness four days later in St. Augustine, Florida.  He related that since he was in Florida, he decided to visit his parents in Orlando.  During his visit with his parents, he was seen and evaluated by a private psychiatrist who was reportedly unable to diagnose a specific thought disorder.  Eventually, the Veteran turned himself in and was thus referred for psychiatric evaluation.  The Veteran related that he was facing court martial proceedings for charges of destroying government property and breaking into lockers.

During in-service psychiatric evaluation in August 1979, the Veteran was judged to be malingering his amnesia.  The examining medical personnel opined further that the Veteran likely had a character disorder with immaturity.  Subsequent service treatment records from later that month reflect that the Veteran reported suicidal ideation with specific plans of cutting his wrists before running into the ocean.  He was diagnosed with depression at that time.

During a September 1979 evaluation that was performed prior to court martial proceedings against the Veteran, the Veteran was determined as being not psychiatrically ill.

During in-service treatment in November 1979, the Veteran reported an instance in which his "mind went blank" while walking to work.  At that time, he was diagnosed with acute anxiety reaction and depression.  Nonetheless, a separate psychiatric evaluation performed later that month determined that the Veteran was fit for court martial and duty.

Service personnel records show that the Veteran did receive a General Court Martial in December 1979 for various charges which included violation of a lawful general order; damaging military property; theft of military property; destruction of government property; and larceny of government property.  Although he was sentenced to be confined to 18 months of hard labor, a portion of his sentence was apparently suspended pursuant to a pretrial agreement.  A bad conduct discharge was recommended.

During in-service treatment in March 1980, the Veteran complained of anxiety and sleeplessness.  He also reported frustration at being unable to vent his anger at being felt that the Navy was giving him the "run around."  Despite the foregoing psychiatric history, a June 1980 separation examination apparently found normal psychiatric findings.

In October 1981, the Veteran was permitted to re-enlist into the service.  Again, despite the foregoing in-service psychiatric history, in an October 1981 Report of Medical History, the Veteran denied having any previous or current history of psychiatric symptoms, to include frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, or periods of unconsciousness.  Indeed, a clinical psychiatric examination performed during the October 1981 re-enlistment examination was normal.

Overall, service treatment records following the Veteran's re-enlistment are silent for psychiatric complaints except for a March 1982 treatment note which indicates that the Veteran experienced a situational stress reaction.  A psychiatric examination performed during the Veteran's December 1983 separation examination was again normal.  In the corresponding Report of Medical History, the Veteran again expressly denied having any previous or current history of psychiatric symptoms.

Post-service treatment records do not indicate complaints or treatment for any psychiatric problems until July 2001, at which time the Veteran reported the onset of panic attacks.  During follow-up treatment in August 2001, he reported that his anxiety had begun only three months before.  During psychiatric evaluation in June 2002, the Veteran reported for the first time to his treatment provider that he had received unwanted sexual advances during service.  In August 2002, the Veteran was diagnosed with depression marked by recurrent panic attacks and anxiety.  No opinion was given at that time as to the cause or origin of the diagnosed depression.

Subsequent VA treatment records show that the Veteran continued to be followed for complaints of depression and anxiety.  In May 2003, he reported for the first time that he was raped during service.

During psychiatric evaluation in August 2003, the Veteran reported that his spouse asked him for a divorce three weeks ago and complained of symptoms which included memory and concentration problems, hopelessness, bouts of crying, and feelings of intense anger toward his spouse.  He also reported suicidal ideation with plans of jumping in front of a train or into a busy intersection.  Although the Veteran also reported being isolated socially from everyone except his spouse, he was able to name two female friends at work with whom he was able to talk.

During follow-up evaluation later that month, the Veteran again reported a history of sexual trauma during service; however, also reported pre-service sexual and emotional abuse as a child by both family and strangers.  Contrary to the lay assertions outlined above, he stated at that time that he was sexually assaulted four times while on active duty; once aboard the U.S.S. Forrestal, twice on board he U.S.S. Belknap, and once while in the brig.  Also contrary to his prior accounts of in-service assault, he related at that time that the alleged rape on the U.S.S. Forrestal occurred after he was knocked unconscious and that he was told by a corpsman what had happened (by contrast, the Veteran related in his July 2008 statement that he simply regained consciousness before seeking treatment from an unsympathetic corpsman).  He related that the first assault on the U.S.S. Belknap occurred while he was on guard duty and that two men grabbed him and took turns assaulting him at knifepoint.  He recalled that the second assault on board the U.S.S. Belknap occurred after he was drugged while being out drinking with another man.  He stated that this assault bothered him most because he regained consciousness during the assault and that he was held down and unable to move.  Contrary to the service treatment records and service personnel records, which make no reference to any alleged personal assault, as well as the Veteran's prior assertions in which he stated that his requests for assistance were met unsympathetically, the Veteran recalled that he was offered counseling and assistance by another corpsman, but stated that he declined out of fear that he would be ridiculed or the subject of retaliation.  No specific details were offered in relation to the alleged assault which occurred during the Veteran's incarceration during service.

Consistent with his lay assertions, the Veteran also reported combat-related trauma while participating in a peacekeeping force that was called into Beirut in 1983.  Again, he recalled that they were ordered to guard an airport and that he participated in a six hour standoff with Muslims which involved the exchange of gunfire.  The Veteran recalled that he felt that he was going to be killed and that there was no place to run or be safe.

In addition to these purported in-service stressors, the Veteran also reported other social stressors related to his spouse recently telling him that she had married him under false pretenses, merely for financial support and to please her mother.

Regarding his current symptoms, the Veteran reported that he frequently re-experienced the reported in-service traumas and felt that they had occurred just 24 hours before.  He also reported difficulty falling and staying asleep, having nightmares two or three times per week, and waking from sleep feeling scared and disoriented.  He endorsed frequent, recurring, and vivid disturbing intrusive thoughts and memories of the traumas.  He stated that he felt fearful for his life and physical safety; feeling hopeless and helpless; avoiding people, places, and activities that might trigger memories of his traumatic events; panic attacks that occurred twice per day in which he saw a "giant spiked ball...flashing, arching, rolling, shooting out electric lightning bolts."  He also reported that he experienced increased heart rate, difficulty catching his breath, problems with concentration, and poor short-term memory.  Finally, the Veteran related fleeting suicidal ideation with some plans (walking in front of a train) and also reported that he had made some attempts during service that were disguised as accidents.  He admitted, however, that he would not harm himself out of concern for his spouse and son.  The examining clinical psychologist provided a multi-axis diagnosis which included Axis I diagnoses of chronic PTSD, major depressive disorder with psychotic features, and panic disorder.

Subsequent VA treatment records through September 2004 document ongoing psychiatric symptoms diagnosed as PTSD, panic disorder, and dysthymia.  During psychiatric treatment in September 2004, the Veteran was admitted for in-patient care for diagnosed major depressive disorder, panic disorder with agoraphobia, anxiety disorder, PTSD, and alcohol dependence.  No opinion was given as to the cause or origin of any of the diagnosed disorders.

During treatment in October 2004, the Veteran reported ongoing symptoms and additional psychosocial stressors which included the recent loss of his job in July 2004, separation from his spouse, and homelessness.  The Veteran received ongoing diagnoses of major depressive disorder, PTSD, and panic disorder with agoraphobia.  Once again, no opinion was given as to the etiology of these disorders.  At that time, the Veteran was admitted for domiciliary resident care.

Records pertinent to the Veteran's domiciliary treatment document ongoing psychiatric problems.  During a January 2005 treatment, he reported nightmares and that he was reliving the alleged rapes that occurred during service.  Apparently based upon the Veteran's reported history and demonstrated symptoms, the treating VA psychiatrist opined that the Veteran met the DSM-IV criteria for PTSD.  Ongoing diagnoses of major depressive disorder, panic disorder with agoraphobia, and alcohol dependence were also rendered.  Again, however, no opinion was given as to the cause of these disorders.  In February 2005, the Veteran was admitted to a Men's Sexual Trauma Group, apparently based upon his reports of in-service assault.

During psychiatric evaluation in July 2005, the Veteran again reported combat-related stressors related to his purported participation in a multinational peacekeeping operation in Beirut.  At that time, he alleged that he had 19 "confirmed kills" from his reported exchange of gunfire with the enemy.  He also reported that he witnessed casualties from enemy fires and bombings, and that he assisted in pulling casualties from the bombing rubble.  The Veteran endorsed ongoing nightmares related to his service in Beirut.  Once again, apparently based on the Veteran's reported history, the examining psychiatrist diagnosed PTSD, major depressive disorder, and panic disorder.   Subsequent VA domiciliary care records show that the Veteran continued to endorse psychiatric complaints.

During a July 2007 VA examination, the Veteran continued to report participation in a United Nations (U.N.) multinational peacekeeping operation in Beirut.  Contrary to other lay assertions that he remained in Beirut for only 10 hours and that he was involved in a 6 hour long standoff with Muslims, he reported during the examination that he remained in the fire zone for five months during such service.  The Veteran also acknowledged that he received a court martial for offenses of conspiracy, theft, and destruction of government property arising out of incidents in which he destroyed items such as life rafts, survival kits, and medical supplies.  He related that he was sexually assaulted during service and that he believed that he committed the crimes leading to his court martial out of revenge.  The examiner reviewed the claims file and noted an in-service and post-service psychiatric history that is essentially consistent with that noted above by the Board.  

Regarding his current symptoms, the Veteran reported nightmares, intrusive memories of his alleged trauma, isolation from other people, periods of feeling scared and confused, as well as sadness and loneliness.  He stated that he felt jumpy with loud noises and sudden movements.  Suggesting the continuity of psychiatric symptoms since service, the Veteran stated that he noticed his depression in 1979.  Once again, the Veteran reported a history of abuse which included physical abuse and rejection by his father, repeated sexual abuse by his cousin when he was nine years old, and family history of suicides, including his mother and paternal grandfather.  The Veteran reported service history which included performing the duties of a cryptologist and combat experience in Beirut in October 1983.  During the examination, he reported that he was sexually assaulted during service on seven occasions and that each event was perpetrated by different people, while he was under different commands, and in different locations.  In relation to the first event, the Veteran related that it occurred at 2:00 a.m. and that he was grabbed from behind by a group of men.  He did not report any knowledge as to his alleged attackers' identities.  No details were provided as to the other six alleged assaults.

The Veteran stated that following his separation from service, he had held about 12 different jobs and that his longest period of employment at any one employer was five years.  He stated that he had been fired eight times for various causes which included sleeping on the job, tardiness, and pushing management to see how far he could get away with things.  The Veteran described various passive aggressive behaviors such as smoking in the building and frequent absences from work.  Socially, the Veteran reported that he was divorced but was getting along well with his former spouse and stepson.  He stated that he did not have any friends, but acquaintances, primarily at his domiciliary, where he had been living for the past three years.

During mental status examination, the Veteran presented as trim and fit, casually dressed, and moderately groomed.  The Veteran appeared to be tense and extremely guarded, but was generally verbal and cooperative during the interview.  He presented as being tired and lethargic and demonstrated labored breathing.  Demonstrated thought process was logical and coherent, although the Veteran did go on tangents.  He also answered the wrong question and appeared to become consumed with whatever was in his mind.  Overall, the examiner noted that the Veteran appeared to be depressed and demonstrated psychomotor retardation.  Demonstrated reasoning and judgment were fair during the examination, but the examiner pointed out that the Veteran's history was positive for poor judgment in the past.  The examiner noted that difficulty with concentration and short-and long-term memory were evident.

Interestingly, the Veteran was questioned by the examiner about a reference in the record to the Veteran being a compulsive liar.  At this, the Veteran admitted that prior to entering his recovery program, he enjoyed telling people lies and seemed to brag about his ability to lie, stating, "I could tell people tomorrow the sun will rise in the south and have them looking for it in the morning."  He also admitted that he would tell his spouse lies to get out of trouble, and also, that he often lied for no reason.  According to the Veteran, this behavior began following his second assault during service.  The Veteran admitted lying to mental health professionals before, but insisted, "I'm being honest now."

The VA examiner noted that a battery of tests could not rule out possible malingering.  The examiner also noted that the Veteran appeared to endorse "all symptoms of PTSD" and that "[t]here is not one symptom of PTSD that he does not endorse."  The Veteran attributed all of his symptoms to his alleged military sexual trauma, however, the examiner noted that the service department records did not directly confirm any of the alleged assaults.  Given the absence of such documentation in the record, and the Veteran's acknowledgment that he is a compulsive liar, the examiner admitted that it was difficult to take the Veteran at his word.  Accordingly, the examiner concluded that he was unable to justify a PTSD diagnosis at this time.  A multi-axis diagnoses included Axis I diagnoses of impulse control disorder, not otherwise specified (NOS); somatoform disorder, NOS; and major depressive disorder with possible psychotic features.  No opinion was given as to the cause or origin of any of the diagnosed Axis I disorders.

Despite the VA examiner's conclusion that PTSD could not be diagnosed, subsequent VA treatment records through 2010 show that the Veteran continued to receive PTSD diagnoses from his treating VA psychiatrists.  Notably, the records show that the Veteran was discharged from domiciliary care after demonstrating a blood alcohol limit that was above allowable limits.  At this, the Veteran admitted during a May 2008 VA treatment that he was abusing Listerine mouthwash.

During a November 2010 VA examination, the Veteran reported current symptoms of depression, poor energy, lack of interest, poor sleep, poor appetite, and diminished concentration and memory.  He stated that his depression symptoms appeared to increase following the events of September 11, 2001.  Curiously, and contrary to the service treatment records in the claims file, the Veteran related that he did not seek psychiatric care during service, but rather, hid his trauma and used alcohol due to being despondent because the Navy ignored his requests for assistance after military sexual trauma.

Regarding his psychosocial stressors, the Veteran again reported a history of childhood sexual abuse by his cousin and suggested that he received psychiatric treatment as a child.  Once again, the Veteran reported that he was raped during service seven times and stated that he attempted to commit suicide on two occasions during service.

Socially, the Veteran reported that he was divorced from his spouse; however, was currently living with his former spouse and her current boyfriend.  He denied having any other social or family relationships.  He endorsed a recent suicide attempt in September 2009, when he reportedly punched out windows at his residence and cut his hands.  He stated that he was subdued by police officers, who took him for medical treatment and released him to the custody of his former spouse.  Occupationally, the Veteran reported that he remained unemployed.

Psychiatric examination revealed that the Veteran was clean, neatly groomed, and appropriately dressed.  Mental status examination was grossly normal except for noted mild impairment of immediate memory.  Overall, the examiner opined that the Veteran did not demonstrate enough evidence of having PTSD.  In that regard, the examiner noted that the service department records did not verify the reported sexual assault stressors or indicate the presence of any markers that would tend to corroborate the Veteran's claims.  The examiner also noted that, contrary to his previous VA examination and previous treatment, the Veteran did not mention his purported service in Beirut.  The examiner diagnosed depression but concluded that it had no relation to the Veteran's active duty service.

In rationale expressed in a July 2011 addendum opinion, the VA examiner elaborated that the Veteran's depression was not related to his active duty service because the Veteran did not receive psychiatric treatment prior to 2001 and that by his own report, he felt more depressed after the terrorist attacks on September 11, 2001.  The examiner stated that if the Veteran's current depression was related to his active duty service, there would have been more evidence of treatment in the period between the time of his separation from service in 1983 and his initial documented treatment in 2001.  Thus, the examiner concluded, it is less likely as not that the Veteran's depression is related to his active duty service.

In further addendum opinion provided in March 2012 and August 2013, the VA examiner noted that additional service personnel records and post-service treatment records associated with the claims file since the July 2011 addendum opinion did not change the substance of his opinion.  Indeed, the Board notes that VA treatment records subsequent to the November 2010 VA examination indicate ongoing diagnoses of depression and alcohol abuse; however, do  not provide any opinions or express additional facts suggesting a relationship between the Veteran's depression and his active duty service.

Interestingly, VA treatment records dated from January through July 2013 indicate a re-diagnosis of PTSD, apparently based upon the Veteran's reported history of military sexual assault.  Although the examiner also received ongoing depression diagnoses, again, no opinion was given as to the cause or origin of the Veteran's depression.

Records obtained from the Social Security Administration reflect that the Veteran was determined as being disabled from October 2004 due to PTSD and major depressive disorder.  Consistent with this determination, a September 2006 psychiatric evaluation performed for SSA by R.W.A., Ph.D. reflects diagnoses of PTSD, major depressive disorder, panic disorder without agoraphobia, and alcohol and polysubstance abuse.  Although the PTSD diagnosis appears to be rendered based upon the Veteran's subjectively reported military sexual trauma, R.W.A. does not indicate that such reported trauma was independently corroborated.  Similarly, he does not provide an opinion as to the cause or origin of the other diagnosed psychiatric disorders.

B.  PTSD

Mindful of the Veteran's foregoing evidence, the Board finds that the Veteran is not entitled to service connection for PTSD.  Likewise, the Board finds further that service connection is also not warranted for any acquired psychiatric disorder other than PTSD, to include major depressive disorder, panic disorder without agoraphobia, or dysthymia.

Regarding the Veteran's entitlement to service connection for PTSD, the Board notes that the evidence in this case does not establish the critical element of a corroborated stressor.  In relation to the Veteran's allegations of multiple sexual assaults during service, the service treatment records and service personnel records are wholly silent for any noted reports of sexual assault or any objective medical findings that would be consistent with the Veteran's described incidences of sexual assault.  Further, and as noted above, the service personnel records do not indicate diminished work performance that is consistent with a change of personality resulting from personal assault.  At this, the Board acknowledges that the Veteran was the subject of a court martial in 1979, which would have followed alleged sexual assaults on board the U.S.S. Forrestal in 1978.  Further, the Board notes the Veteran's contention during his July 2007 VA examination that he believed he committed the crimes which led to his court martial out of revenge for the alleged sexual assaults.  Nonetheless, the Board finds that there is simply nothing in the record, other than the Veteran's assertions, that his crimes are related in any way to alleged sexual assaults during service.

To the extent that the Veteran has repeatedly alleged the occurrence of sexual assaults during service, the Board notes in determining what, if any, probative weight may be assigned to lay evidence, the Board must direct its attention to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Certainly, the Veteran is competent to report his recollection of the occurrence of the alleged in-service sexual assaults.  Nonetheless, the Board finds that the Veteran's assertions carry grave credibility concerns.  As noted previously, the Veteran admitted during his July 2007 VA examination to having a history of being a compulsive liar.  In that regard, he admitted that he even enjoyed lying and that he did admittedly lie in the past to medical personnel.  Indeed, service treatment records and post-service treatment records, to include the July 2007 VA examination appear to raise doubts as to the Veteran's veracity and suggests at possible malingering on the part of the Veteran.  Consistent with the same, and as noted above, the record indicates inconsistencies in the Veteran's assertions concerning the number of assaults that occurred during service, how the assault occurred and whether or not he was offered assistance by a superior officer or corpsman.  Conspicuously, although the Veteran has described the alleged sexual assaults in graphic detail in his lay statements, he is unable to provide other details concerning the alleged assaults, such as the dates of the occurrences, the identities of the perpetrators, or the identities of any corpsman who subsequently rendered medical treatment or to whom the Veteran attempted to report the alleged assaults.  Further, and as also noted above, the service treatment records and service personnel records simply do not substantiate the Veteran's assertions of in-service sexual assault at any point during his service.  In view of all of the foregoing, the Board is unable to assign any probative weight to any of the Veteran's assertions.

For these reasons, the Board finds that the evidence simply does not corroborate the alleged in-service sexual assaults.  Accordingly, service connection for PTSD is not warranted on the basis of the Veteran's allegations of in-service sexual assault.

Regarding the Veteran's allegations that he participated in a multinational peacekeeping mission in Beirut in 1983, the Board also finds that service connection is not warranted on the basis of that stressor.  Again, the service personnel records corroborate that the Veteran served on board the U.S.S. Belknap during the time period in question.  Research performed by JSRRC also confirms that the U.S.S. Belknap did provide support to United States Marines located in Beirut, Lebanon during the time period which the Veteran was stationed on board the U.S.S. Belknap.  Nonetheless, neither the ship's records nor the Veteran's service personnel records reflect any information that the Veteran was ever deployed ashore, much less, that he was deployed as part of a multinational peacekeeping effort at Beirut International Airport.  Again, given similar concerns regarding the Veteran's credibility as noted above, the Board is unable to assign any probative weight to the Veteran's assertions that he did participate in such a mission.

Certainly, service in Beirut in 1983 such as that described by the Veteran could be characterized as a stressor relating to fear of hostile military or terrorist activity, and thus, would be susceptible to the recent revisions to 38 C.F.R. § 3.304(f) abrogating the need for corroborating the claimed stressor.  Nonetheless, in view of the analysis above, the evidence does not support a finding that the places, types, and circumstances of the Veteran's service is consistent with such a claimed stressor.  Accordingly, the Board concludes that the provisions under the current 38 C.F.R. § 3.304(f) are not applicable in this case.  Similarly, although the Veteran's purported service in Beirut describes a combat-related stressor, the Veteran's lay testimony alone is insufficient to corroborate the claimed combat stressor in this case because the claimed stressor is not consistent with the circumstances, conditions or hardships of the Veteran's service.  38 U.S.C.A. § 1154(b).

In the absence of evidence corroborating the occurrence of an in-service sexual assault or deployment to Beirut, and, as the evidence does not indicate service that is consistent with purported combat service in Beirut, the Board must conclude that service connection for PTSD is not warranted in this case.

C.  Acquired Psychiatric Disorders Other than PTSD

In relation to possible service connection for an acquired psychiatric disorder other than PTSD, the evidence shows that the Veteran has received current Axis I diagnoses which include major depressive disorder, panic disorder with agoraphobia, and dysthymia.  Also, the service treatment records show that the Veteran was treated for psychiatric problems during service; although the service treatment records are unclear as to whether a final and definitive diagnosis for the Veteran's condition during service was ever rendered.  In that regard, the service treatment records reflect multiple conflicting diagnoses which range from the opinion that the Veteran did not have a diagnosable psychiatric disorder, to personality disorder, to anxiety and depression, to more severe dissociative conditions marked by amnesia and fugue states.  Nonetheless, the evidence does not show that any of the diagnosed psychiatric disorders are related in any way to his active duty service.

As rationale for the foregoing conclusion, the Board notes again that clinical psychiatric examinations performed during the Veteran's June 1980 separation examination, October 1981 re-enlistment examination, and December 1983 separation examination were normal.  This evidence is inconsistent with a finding that the psychiatric symptoms demonstrated by the Veteran during service were present and continuous at the time of his separation from service.  Further, the post-service evidence simply does not indicate any psychiatric complaints or treatment prior to 2001, approximately 18 years after the Veteran was separated from service.  Indeed, during the initial documented psychiatric treatment in 2001, the Veteran acknowledged that his reported psychiatric symptoms had begun only three months prior.

The Board also notes that the only competent and credible evidence concerning the etiology of the Veteran's non-PTSD acquired psychiatric disorders was the negative opinion rendered in the VA examiner's November 2010 report and subsequent addendum opinions.  Overall, these opinions are supported by rationale that is based upon an accurate understanding of the Veteran's in-service and post-service psychiatric history which is consistent with the Board's own review of the record.

The only other evidence in the record concerning the etiology of the Veteran's non-PTSD acquired psychiatric disorders are the Veteran's own assertions that his psychiatric symptoms had been present since service.  Given the credibility concerns noted above, however, and under similar analysis as that undertaken with respect to the Veteran's assertions concerning PTSD, the Board finds that the Veteran's assertions are not entitled to any probative weight.  In view of the foregoing, the Board is inclined to assign far greater probative weight to the negative opinions expressed by the VA examiner in his November 2010 report and subsequent addendum opinions.

Overall, the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, panic disorder with agoraphobia, and dysthymia.  Accordingly, this claim must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, panic disorder with agoraphobia, and dysthymia is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


